DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-8 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yi et al. (US# 2016/0127918 hereinafter referred to as Yi).

	RE Claim 1, Yi discloses a method performed by a base station, the method comprising: 
	transmitting, to a machine type communication device, downlink control information for assigning communication resources across at least one narrowband for transmitting data (See Yi Summary; [0080]-[0083] – DCIs indicating to MTC devices narrowband resource assignments); and 
	transmitting the data to the machine type communication device using the communication resources (See Yi Summary; FIGs 6-7; [0080]-[0083], [0098]-[0106] – transmitting data using narrowband resource assignments), wherein the downlink control information includes first information indicating whether a bandwidth of the communication resources is over a narrowband (See Yi Summary; FIGs 6-7; [0080]-[0083], [0098]-[0106] – new DCI indicating dynamic narrowband resource allocation [0083]; also could be interpreted as resource allocation signal header (FIGs 6-7) indicating type of narrowband allocation), and 
	in a case where the first information indicates that the bandwidth of the communication resources is over a narrowband, the downlink control information includes second information indicating an order among the at least one narrowband (See Yi Summary; FIGs 6-7; [0080]-[0083], [0098]-[0106] – DCI including narrowband resource allocation (i.e. FIGs 6-7) including bitmap indicating which bandwidth regions/groups are being assigned).

	RE Claim 2, Yi discloses a method, as set forth in claim 1 above, wherein 
	in a case where the first information indicates that the bandwidth of the communication resources is over a narrowband, the second information includes a bitmap, and each bit in the bitmap indicates one of the at least one narrowband (See Yi Summary; FIGs 6-7; [0080]-[0083], [0098]-[0106] – DCI including narrowband resource allocation (i.e. FIGs 6-7) including bitmap indicating which bandwidth regions/groups are being assigned).

	RE Claim 3, Yi discloses a method performed by a machine type communication device, the method comprising: 
	receiving, to from a base station, downlink control information for assigning communication resources across at least one narrowband for receiving data (See Yi Summary; [0080]-[0083] – DCIs indicating to MTC devices narrowband resource assignments); and 
	receiving the data from the base station using the communication resources (See Yi Summary; FIGs 6-7; [0080]-[0083], [0098]-[0106] – receiving data using narrowband resource assignments), wherein the downlink control information includes first information indicating whether a bandwidth of the communication resources is over a narrowband (See Yi Summary; FIGs 6-7; [0080]-[0083], [0098]-[0106] – new DCI indicating dynamic narrowband resource allocation [0083]; also could be interpreted as resource allocation signal header (FIGs 6-7) indicating type of narrowband allocation), and 
	in a case where the first information indicates that the bandwidth of the communication resources is over a narrowband, the downlink control information includes second information indicating an order among the at least one narrowband (See Yi Summary; FIGs 6-7; [0080]-[0083], [0098]-[0106] – DCI including narrowband resource allocation (i.e. FIGs 6-7) including bitmap indicating which bandwidth regions/groups are being assigned).

	RE Claim 4, Yi discloses a method, as set forth in claim 3 above, wherein 
	in a case where the first information indicates that the bandwidth of the communication resources is over a narrowband, the second information includes a bitmap, and each bit in the bitmap indicates one of the at least one narrowband (See Yi Summary; FIGs 6-7; [0080]-[0083], [0098]-[0106] – DCI including narrowband resource allocation (i.e. FIGs 6-7) including bitmap indicating which bandwidth regions/groups are being assigned).

	RE Claim 5, Yi discloses a base station comprising: 
	a controller and a transceiver (See Yi FIG 11), wherein the controller is configured to: 
	control the transceiver to transmit, to a machine type communication device, downlink control information for assigning communication resources across at least one narrowband for transmitting data (See Yi Summary; [0080]-[0083] – DCIs indicating to MTC devices narrowband resource assignments), and 
	control the transceiver to transmit the data to the machine type communication device using the communication resources (See Yi Summary; FIGs 6-7; [0080]-[0083], [0098]-[0106] – transmitting data using narrowband resource assignments), wherein the downlink control information includes first information indicating whether a bandwidth of the communication resources is over a narrowband (See Yi Summary; FIGs 6-7; [0080]-[0083], [0098]-[0106] – new DCI indicating dynamic narrowband resource allocation [0083]; also could be interpreted as resource allocation signal header (FIGs 6-7) indicating type of narrowband allocation), and 
	in a case where the first information indicates that the bandwidth of the communication resources is over a narrowband, the downlink control information includes second information indicating an order among the at least one narrowband (See Yi Summary; FIGs 6-7; [0080]-[0083], [0098]-[0106] – DCI including narrowband resource allocation (i.e. FIGs 6-7) including bitmap indicating which bandwidth regions/groups are being assigned).

	RE Claim 6, Yi discloses a base station, as set forth in claim 5 above, wherein 
	in a case where the first information indicates that the bandwidth of the communication resources is over a narrowband, the second information includes a bitmap, and each bit in the bitmap indicates one of the at least one narrowband (See Yi Summary; FIGs 6-7; [0080]-[0083], [0098]-[0106] – DCI including narrowband resource allocation (i.e. FIGs 6-7) including bitmap indicating which bandwidth regions/groups are being assigned).

	RE Claim 7, Yi discloses a machine type communication device comprising: 
	a controller and a transceiver (See Yi FIG 11), wherein the controller is configured to: 
	control the transceiver to receive, to from a base station, downlink control information for assigning communication resources across at least one narrowband for receiving data (See Yi Summary; [0080]-[0083] – DCIs indicating to MTC devices narrowband resource assignments), and 
	control the transceiver to receive the data from the base station using the communication resources (See Yi Summary; FIGs 6-7; [0080]-[0083], [0098]-[0106] – receiving data using narrowband resource assignments), wherein the downlink control information includes first information indicating whether a bandwidth of the communication resources is over a narrowband (See Yi Summary; FIGs 6-7; [0080]-[0083], [0098]-[0106] – new DCI indicating dynamic narrowband resource allocation [0083]; also could be interpreted as resource allocation signal header (FIGs 6-7) indicating type of narrowband allocation), and 
	in a case where the first information indicates that the bandwidth of the communication resources is over a narrowband. the downlink control information includes second information indicating an order among the at least one narrowband (See Yi Summary; FIGs 6-7; [0080]-[0083], [0098]-[0106] – DCI including narrowband resource allocation (i.e. FIGs 6-7) including bitmap indicating which bandwidth regions/groups are being assigned).

	RE Claim 8, Yi discloses a machine type communication device, as set forth in claim 7 above, wherein 
	in a case where the first information indicates that the bandwidth of the communication resources is over a narrowband, the second information includes a bitmap, and each bit in the bitmap indicates one of the at least one narrowband (See Yi Summary; FIGs 6-7; [0080]-[0083], [0098]-[0106] – DCI including narrowband resource allocation (i.e. FIGs 6-7) including bitmap indicating which bandwidth regions/groups are being assigned).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVE R YOUNG/Primary Examiner, Art Unit 2477